THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711                                                 (512) 463-1312



                                          January 06, 2000

Mr. Timothy S. Durst
Baker & Botts
                                                      Mr. Bob E. Shannon
                                                      Baker & Botts
                                                                                      co,k1Tlff)  IN
                                                                                             OF APPfALI
2001 Ross Avenue, Suite 700                           98 San Jacinto Blvd., Suite 1600
                                                                                             1
Dallas, TX 75201-2980                                 Austin, TX 78701-4039                      !}   2000
                                                                                         USA MATZ
Mr. Joseph D. Cheavens ·    fiLED \N                  Mr. Joseph R. Knight         CLERK, 5th         DISTRICT
Baker & Botts            COURT OF APPEALS             Baker & Botts
100 Shell Plaza                                       98 San Jacinto Blvd., Suite 1600
910 Louisiana              JAN 1 0 2C\fJu             Austin, TX 78701-4039
Houston, TX 77002-4995              ATZ
                                  USA MOlSTR\CT
Mr. R. Laurance Macon ClERK.        5th               Mr. Jack Hightower
Akin Gump Strauss Hauer & Feld                        Hilgers & Watkins
300 Convent Street, Suite 1500                        P. 0. Box 2063
San Antonio, TX 78205                                 Austin, TX 78768-2063

Mr. David J. Healey                                   Ms. Nina Cortell
Tobor Goldstein & Healey                              Haynes & Boone
1360 Post Oak Blvd., Suite 2300                       901 Main Street, Suite 3100
Houston, TX 77056-3023                                Dallas, TX 75202-3789

Ms. Lynne Liberato                                    Mr. Mike A. Hatchell
Haynes & Boone                                        Ramey & Flock
1000 Louisiana, Suite 4300                            P. 0. Box 629
Houston, TX 77002-5012                                Tyler, TX 75710-0629



RE:      Case Number 98-1243
         Court of Appeals Number: 05-98-01204-CV
         Trial Court Number: 96-08262-L


Style:   IN RE ALCATEL USA, INC., f/k/a DSC COMMUNICATIONS CORPORATION


Dear Counsel:

        Today, the Supreme Court of Texas delivered the enclosed opinion/sin the above referenced
cause denying the petition for writ of mandamus and overruling the emergency motion to consider trial
developments or alternatively to vacate and remand.

        Also enclosed is the judgment of the Supreme Court as it appears in the minutes. This is the
judgment that will issue in mandate form if no motion for rehearing is filed, or if a motion for
rehearing is overruled.
                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711                     (512) 463-1312



                                             Sincerely,



                                             John T. Adams
                                             Clerk

Encl.

cc:     Ms. Lisa Matz, Clerk
        Mr. Jim Hamlin
        The Honorable Frank Andrews
        Hon. Michael J. O'Neill
.- ,
 ·,
      .....




          ijtqe ~uprem.e Qlourt of 'Q!exas
                                                     . ,.
                                                               ~:

                                                            - -:-:~-
                                                               ::                 -.,....
                                                                                 .......     __
                                                                                           ·"'
                  POST OFFICE BOX 12248
                   AUSTIN, TEXAS 78711




                                               MS LISA MATZ CLERK
                                               FIFTH SUPREME JUDICIAL DISTRICT
                                             · 600 COMMERCE 2ND FLOOR
                                               DALLAS TX 75202-4658